              Case 2:20-cv-06088-KSM Document 7 Filed 12/23/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    DORIS NADZAM,                                                   CIVIL ACTION

         Plaintiff,
                                                                    NO. 20-6088-KSM
         v.

    BROAN-NuTONE, LLC,

         Defendant.



                                                  ORDER

        AND NOW, this 23rd day of December, 2020, upon consideration of the parties’ Joint

Motion and Stipulation to Transfer Venue to the Western District of Pennsylvania (Doc. No. 5),

and for the reasons discussed in the accompanying memorandum, it is ORDERED as follows:

        1.       The Joint Motion (Doc. No. 5) is GRANTED.1

        2.       The Clerk of Court is directed to TRANSFER this lawsuit to the United States

District Court for the Western District of Pennsylvania pursuant to 28 U.S.C. § 1406(a).

IT IS SO ORDERED.



                                                            /s/ Karen Spencer Marston
                                                            ______________________________
                                                            KAREN SPENCER MARSTON, J.




1
 As detailed in the accompanying memorandum, the Court grants the Joint Motion pursuant to 28 U.S.C. § 1406(a),
not pursuant to 28 U.S.C. § 1404(a), as argued in the Joint Motion.
